[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR RECONSIDERATION
CT Page 10132
The Motion for Reconsideration is granted. After reconsideration, the Motion to Intervene is granted because the Court is satisfied that a reasonable basis for confusion as to the status of the Motion existed, and because only a short delay in assignment for trial will be permitted.
The intervening defendants are ordered to file their brief on or before September 1, 2000. This matter is assigned for trial at 2 PM on September 11, 2000.
RICHARD A WALSH, J.